             Case 19-44234-mxm7 Doc 18 Filed 09/24/19                           Entered 09/24/19 20:52:26                   Page 1 of 10
 Fill in this information to identify the case:
 Debtor name        Rooftop Group USA, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        19-32804
 (if known)                                                                                                    Check if this is an
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                         Operating a business
                                 From    01/01/2019      to   Filing date
fiscal year to filing date:                                                        Other
                                        MM / DD / YYYY                                                                          $3,628,571.00

                                                                                  Operating a business
For prior year:                  From    01/01/2018      to    12/31/2018
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                        $10,242,483.28

                                                                                  Operating a business
For the year before that:        From    01/01/2017      to    12/31/2017
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                        $12,238,144.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. Chase                                                    5-28-19               $69,071.45
                                                                                                             Secured debt
      Creditor's name                                         6-19-19
                                                                                                             Unsecured loan repayments
      Street
                                                                                                             Suppliers or vendors
                                                                                                             Services
                                                                                                             Other credit card
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
             Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                Entered 09/24/19 20:52:26                     Page 2 of 10
Debtor         Rooftop Group USA, Inc.                                                      Case number (if known)      19-32804
               Name

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.2. Bank of China                                                5-29-19               $241,503.26
                                                                                                                   Secured debt
      Creditor's name                                             6-7-19
                                                                                                                   Unsecured loan repayments
                                                                  6-13-19
      Street
                                                                                                                   Suppliers or vendors
                                                                                                                   Services
                                                                                                                   Other
      City                              State   ZIP Code

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.3. Steven Riker                                                 5-29-19                $15,000.00
                                                                                                                   Secured debt
      Creditor's name                                             7-15-19
                                                                                                                   Unsecured loan repayments
      Street
                                                                                                                   Suppliers or vendors
                                                                                                                   Services
                                                                                                                   Other
      City                              State   ZIP Code

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.4. FEDEX                                                        6-3-19                 $16,659.25
                                                                                                                   Secured debt
      Creditor's name
                                                                                                                   Unsecured loan repayments
      Street
                                                                                                                   Suppliers or vendors
                                                                                                                   Services
                                                                                                                   Other
      City                              State   ZIP Code

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
4.1. Darren Matloff                                               YTD 2019               $86,542.16
      Insider's name

      Street




      City                              State   ZIP Code

      Relationship to debtor



      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
4.2. Darren Matloff                                               2018                  $116,441.51
      Insider's name

      Street




      City                              State   ZIP Code

      Relationship to debtor




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
           Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                   Entered 09/24/19 20:52:26                      Page 3 of 10
Debtor         Rooftop Group USA, Inc.                                                         Case number (if known)     19-32804
               Name

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.1. Bay Cities Container                                                               Superior Court of California
                                                                                                                                             Pending
      Corporation v. Rooftop                                                            Name
      Group USA, Inc.                                                                                                                        On appeal
                                                                                        Street
                                                                                                                                             Concluded

      Case number
      19STCV05127
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.2. Shopper Events, LLC v.                                                             County Court at Law No. 3, Harris Cou
                                                                                                                                             Pending
     Rooftop Group USA, Inc.                                                            Name

                                                                                                                                             On appeal
                                                                                        Street
                                                                                                                                             Concluded

      Case number
      1061040
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.3. Staff Force, Inc. v. Rooftop                                                       County Court at Law No. 4, Harris Cou
                                                                                                                                             Pending
      Group USA, Inc.                                                                   Name

                                                                                                                                             On appeal
                                                                                        Street
                                                                                                                                             Concluded

      Case number
      1136312
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.4. Triumphant Gold Limited v.                                                         101ST District- Dallas County
                                                                                                                                             Pending
      Rooftop Group USA, Inc. et al                                                     Name

                                                                                                                                             On appeal
                                                                                        Street
                                                                                                                                             Concluded

      Case number
      DC-19-12093
                                                                                        City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
           Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                 Entered 09/24/19 20:52:26                    Page 4 of 10
Debtor          Rooftop Group USA, Inc.                                                    Case number (if known)       19-32804
                Name

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None

 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?            If not money, describe the property              Dates               Total amount
                                                               transferred                                                          or value
 11.1. Spector & Johnson, PLLC                                 Attorney Fee: $3,000                             08/23/2019              $3,335.00
                                                               Filing Fee: $335
         Address

         12770 Coit Rd
         Street
         Suite 1100

         Dallas                      TX       75251
         City                        State    ZIP Code

         Email or website address



         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
           Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                 Entered 09/24/19 20:52:26                    Page 5 of 10
Debtor       Rooftop Group USA, Inc.                                                       Case number (if known)      19-32804
             Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


        None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

        Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
            Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                 Entered 09/24/19 20:52:26                     Page 6 of 10
Debtor        Rooftop Group USA, Inc.                                                       Case number (if known)      19-32804
              Name


  Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


          None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

          None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

          None

Facility name and address                         Names of anyone with access to it           Description of the contents               Does debtor
                                                                                                                                        still have it?
Life Storage                                      Eastern Design Group                        documents and files                          No
Name                                                                                                                                        Yes
                                                  Address                                                                               
65 W. John Street
Street




Hicksville                NY      11801
City                      State   ZIP Code

Facility name and address                         Names of anyone with access to it           Description of the contents               Does debtor
                                                                                                                                        still have it?
UHaul Moving & Storage                            Jeremy Underwood                                                                         No
Name                                                                                                                                        Yes
                                                  Address                                                                               
6895 151st St. W
Street




Apple Valley              MN      55124
City                      State   ZIP Code

Facility name and address                         Names of anyone with access to it           Description of the contents               Does debtor
                                                                                                                                        still have it?
Vancouver, Canada                                                                             Inventory                                    No
Name                                                                                                                                        Yes
                                                  Address                                                                               
Street




City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 6
            Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                 Entered 09/24/19 20:52:26                    Page 7 of 10
Debtor         Rooftop Group USA, Inc.                                                      Case number (if known)     19-32804
               Name

Facility name and address                         Names of anyone with access to it          Description of the contents               Does debtor
                                                                                                                                       still have it?
Seattle, Washington                                                                          Inventory                                    No
Name                                                                                                                                       Yes
                                                  Address                                                                              
Street




City                      State   ZIP Code

Facility name and address                         Names of anyone with access to it          Description of the contents               Does debtor
                                                                                                                                       still have it?
Dallas, Texas                                                                                Inventory                                    No
Name                                                                                                                                       Yes
                                                  Address                                                                              
Street




City                      State   ZIP Code


  Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


          None

  Part 12:        Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

          No
          Yes. Provide details below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
            Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                Entered 09/24/19 20:52:26                     Page 8 of 10
Debtor        Rooftop Group USA, Inc.                                                     Case number (if known)      19-32804
              Name

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:        Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 None

                 Name and address                                                                  Dates of service

      26a.1. Susan Sheffield-Ocampo                                                                From        2018          To    current
                 Name
                 8000 Research Forest Dr
                 Street
                 Suite 115-228

                 The Woodlands                               TX          77382
                 City                                        State       ZIP Code

                 Name and address                                                                  Dates of service

      26a.2. Erin Newbrand and Ed Schafman                                                         From        2013          To    current
                 Name
                 5218 Spruce Street
                 Street


                 Bellaire                                    TX          77401
                 City                                        State       ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                 None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                 None

                 Name and address                                                              If any books of account and records are
                                                                                               unavailable, explain why
         26c.1. See 26a
                 Name

                 Street




                 City                                        State       ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
            Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                     Entered 09/24/19 20:52:26                    Page 9 of 10
Debtor           Rooftop Group USA, Inc.                                                        Case number (if known)      19-32804
                 Name

     26d.       List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
                financial statement within 2 years before filing this case.

                    None

                    Name and address

       26d.1. Star Funding
                    Name
                    237 West 37th St
                    Street


                    New York                                      NY          100148
                    City                                          State       ZIP Code

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                         Address                                      Position and nature of any interest         % of interest, if any

Darren Scott Matloff                                                                      CEO                                                 100%

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                         Address                                      Position and nature of        Period during which position
                                                                                          any interest                  or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

         Name and address of recipient                     Amount of money or description            Dates            Reason for
                                                           and value of property                                      providing the value


 30.1. See SOFA #4
         Name

         Street




         City                       State   ZIP Code

         Relationship to debtor



31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 9
          Case 19-44234-mxm7 Doc 18 Filed 09/24/19                                Entered 09/24/19 20:52:26                  Page 10 of 10
Debtor        Rooftop Group USA, Inc.                                                   Case number (if known)     19-32804
              Name

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

        No
        Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 09/24/2019
            MM / DD / YYYY
X /s/ DARREN MATLOFF                                                         Printed name DARREN MATLOFF
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor PRESIDENT


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 10
